United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVY SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Howard L. Graham, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0442
Issued: July 22, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 21, 2018 appellant, through counsel, filed a timely appeal from an
August 28, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish right knee conditions
causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On October 3, 2017 appellant, then a 55-year-old planner/estimator, filed an occupational
disease claim (Form CA-2) alleging that he sustained a right knee meniscus tear due to kneeling
on deck plates in the course of his federal employment. He noted that he first became aware of his
condition on June 19, 1997 and related it to his federal employment on September 20, 2017.
Appellant first notified his supervisor of his condition on September 28, 2017.
In a development letter dated October 17, 2017, OWCP informed appellant that the
evidence of record was insufficient to establish his claim. It advised him of the type of factual and
medical evidence needed and provided a questionnaire for his completion. OWCP afforded him
30 days to submit the necessary evidence. In a separate development letter of even date, it
requested additional information from the employing establishment, including comments from a
knowledgeable supervisor pertaining to appellant’s alleged occupational disease claim.
In a November 15, 2017 narrative statement, appellant discussed his federal employment
duties. He described his 30-year career for the employing establishment and the various positions
he had held. Appellant discussed his work locations and reported that his employment duties
involved: lifting equipment, tools, and boxes; climbing into confined spaces in bilges and
overheads; kneeling on steel walkways, deck plates, structures, pipes, and pipe hangers; and
carrying various tools, heavy equipment, and backpacks. He reported that he performed these
activities daily for approximately 22 years, 8 hours per day, 40 hours per week.
In support of his claim appellant submitted medical reports dated September 20 and
October 25, 2017 from Dr. Bradley J. Watters, a Board-certified orthopedic surgeon. Dr. Watters
reported that appellant presented with complaints of bilateral knee pain. He noted that appellant
worked a desk job at the employing establishment. Dr. Watters discussed his medical history and
noted injuries and subsequent surgeries on both knees since he was a teenager. He reported that
appellant had multiple surgeries on his right and left knees at age 17 and 18 as a result of injuries.
Dr. Watters subsequently developed severe arthritis. He reviewed September 20, 2017 diagnostic
testing of the bilateral knees which revealed prior bilateral knee surgeries with retained hardware,
severe lateral compartment arthritis of the right knee, and mild patellofemoral arthrosis bilaterally.
Dr. Watters diagnosed severe right knee osteoarthritis bone-on-bone laterally, end-stage
degenerative disease of the right knee with multiple prior surgeries, moderate left knee
osteoarthritis, history of right knee anterior cruciate ligament (ACL) tear and reconstruction with
hamstring graft and retained hardware, and history of left knee medial collateral ligament (MCL)
tear and repair with retained hardware. He recommended right knee surgery.
In a September 28, 2017 medical report, Dr. Jeff Stickney, a Board-certified orthopedic
surgeon, provided a second opinion evaluation and diagnosed arthritis and bilateral primary
osteoarthritis of both knees. He reported that appellant had end-stage degenerative disease in the

2

right knee with multiple prior surgeries and early degenerative changes of the left knee.
Dr. Stickney recommended right knee surgery.
Work restrictions and treatment notes dated June 23 through October 3, 1997 were also
submitted documenting treatment for a right knee meniscus tear for which appellant underwent
arthroscopic repair on July 28, 1997. Following his surgery, he was released to full-duty work on
September 1, 1997.
By decision dated January 3, 2018, OWCP denied appellant’s claim finding that the
medical evidence of record was insufficient to establish that his diagnosed conditions were
causally related to the accepted factors of his federal employment.
On June 5, 2018 appellant, through counsel, requested reconsideration of OWCP’s
decision. Counsel reported that appellant had retired from his employment with the employing
establishment on December 31, 2017 due to severe pain from his right knee osteoarthritis. He
noted that appellant initially worked as a pipefitter for the employing establishment and sustained
a work-related right knee injury on June 19, 1997. Counsel discussed submission of a narrative
report from Dr. Michael S. McManus, Board-certified in occupational medicine, in support of
appellant’s occupational disease claim which provided an opinion on causal relationship.
In a March 20, 2018 narrative report, Dr. McManus reported that appellant was employed
as a planner/estimator and presented for evaluation of right knee symptoms. He noted that
appellant was injured on June 19, 1997 while working as a pipefitter for the employing
establishment when he was kneeling on deck plates on board a ship and twisted his right knee.
Dr. McManus indicated that appellant was diagnosed with right knee internal derangement and
meniscal tear, underwent arthroscopic partial medial lateral meniscectomy on July 28, 1997, and
transitioned back to full-duty work. He noted that in 2007, appellant reinjured his knee when he
twisted it at home, requiring a repeat arthroscopic meniscal repair. Appellant reported that since
the original employment injury, he continued to experience gradually worsening pain.
Dr. McManus recounted that appellant worked at the shipyards since November 1987 and was
initially employed as a pipefitter through 2010. This work entailed repetitively carrying heavy
loads of equipment and supplies, climbing steps and vertical ladders, working in confined spaces
which required kneeling and stooping, and prolonged work in awkward positions. Dr. McManus
noted a prior history of a nonwork-related right knee injury in 1986 requiring ACL reconstruction
with subsequent removal of a bone spur or calcification from his quadriceps tendon. However, at
the time of the June 19, 1997 employment injury, appellant was performing full-duty work, was
completely asymptomatic, and was not receiving treatment for his right knee.
Dr. McManus provided findings on physical examination, reviewed a September 20, 2017
x-ray of the right knee, and diagnosed severe secondary or post-traumatic osteoarthritis of the right
knee. He noted that appellant had two work-related exposures that signiﬁcantly increased his risk
of developing secondary/post-traumatic osteoarthritis. These included his prior arthroscopic
partial meniscectomies performed as a result of his claimed June 19, 1997 employment injury.
Dr. McManus reported that the second was appellant’s work as a pipefitter at the employing
establishment which required prolonged standing and working on hard surfaces, climbing vertical
ladders and steep stairways, carrying heavy loads, and working in conﬁned spaces requiring
prolonged stooping, twisting, and kneeling. He concluded that to a reasonable degree of medical

3

certainty, appellant’s employment duties described had contributed to the development of severe
secondary or post-traumatic osteoarthritis of his right knee.
By decision dated August 28, 2018, OWCP denied modification of its January 3, 2018
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Rationalized medical opinion evidence is required to establish causal relationship.7 The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident.8
The weight of medical evidence is determined by its reliability, its probative value, its convincing
quality, the care of analysis manifested, and the medical rationale expressed in support of the
physician’s opinion.9

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See 20 C.F.R. § 10.110(a); M.M., Docket No. 18-1366 (issued February 27, 2019); John M. Tornello, 35 ECAB
234 (1983).
8

S.S., Docket No. 18-1488 (issued March 11, 2019).

9

S.H., Docket No. 17-1660 (issued March 27, 2018); James Mack, 43 ECAB 321 (1991).

4

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish right knee
conditions causally related to the accepted factors of his federal employment.10
OWCP received progress and medical restriction notes dated from June 23 to October 3,
1997 pertaining to appellant’s arthroscopic repair of his right knee meniscus tear. None of these
notes however offered a medical opinion regarding causal relationship. The Board has held that
medical evidence that does not offer an opinion regarding the cause of an employee’s condition is
of no probative value on the issue of causal relationship.11
In support of his claim, appellant also submitted medical reports dated September 20 and
October 25, 2017 from Dr. Watters who diagnosed severe right knee osteoarthritis bone-on-bone
laterally, end-stage degenerative disease of the right knee with multiple prior surgeries, moderate
left knee osteoarthritis, history of right knee ACL tear and reconstruction with hamstring graft and
retained hardware, and history of left knee MCL tear and repair with retained hardware. While
Dr. Watters provided an extensive discussion of appellant’s medical history and a firm medical
diagnoses, he did not provide an opinion on the cause of appellant’s injury. Dr. Stickney’s
September 28, 2017 report is also insufficient to establish appellant’s claim as he did not discuss
the cause of appellant’s right knee condition. As previously noted, the Board has held that medical
evidence that does not offer an opinion regarding the cause of an employee’s condition is of no
probative value on the issue of causal relationship.12 Furthermore, neither physician discussed
appellant’s employment duties. Without a mention of appellant’s employment duties, any
diagnostic findings made cannot be established as causally related.13 These reports from
Dr. Watters and Dr. Stickney are therefore of limited probative value.14
The Board also finds that Dr. McManus’ March 20, 2018 medical report is insufficient to
establish appellant’s claim. Dr. McManus discussed appellant’s June 19, 1997 work-related right
knee meniscal tear with subsequent arthroscopic repair, noting that he was released to full-duty
work on September 1, 1997. He diagnosed severe secondary or post-traumatic osteoarthritis of
the right knee which he opined was caused by his prior arthroscopic partial meniscectomies
performed as a result of the June 19, 1997 work injury, as well as his employment duties which
required prolonged standing and working on hard surfaces, climbing vertical ladders and steep
stairways, carrying heavy loads, and working in conﬁned spaces requiring prolonged stooping,
twisting, and kneeling. The Board finds that Dr. McManus provided a firm medical diagnosis, but
failed to provide a detailed explanation on causal relationship. While he identified the specific
employment factors alleged by appellant, he did not provide a physiological explanation as to how

10

T.S., Docket No. 17-1709 (issued May 7, 2018).

11

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

12

Id.

13

S.Y., Docket No. 11-1816 (issued March 16, 2012).

14

M.S., Docket No. 19-0189 (issued May 14, 2019); T.G., Docket No. 14-751 (issued October 20, 2014).

5

those activities either caused or contributed to appellant’s diagnosed right knee condition.15 A
well-rationalized opinion is particularly warranted when there is a history of a preexisting
condition.16 Thus, the Board finds that the report of Dr. McManus lacks the specificity and detail
needed to establish that appellant’s employment factors caused or aggravated his right knee
osteoarthritis.17
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his right
knee conditions were causally related to the accepted factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the August 28, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 22, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board
15

D.F., Docket No. 19-0067 (issued May 3, 2019).

16

T.M., Docket No. 08-0975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

17

J.B., Docket No. 18-1006 (issued May 3, 2019); S.R., Docket No. 12-1098 (issued September 19, 2012).

6

